The suit is in ejectment by the Federal Land Bank against appellant.
There was a verdict and judgment for plaintiff, and the defendant moved the court for a new trial. This motion was denied, and she seeks to prosecute an appeal to this Court without giving security for costs because she is a married woman, invoking the provisions of section 6138, Code. The trial court denied her right, and she seeks to review the ruling by this proceeding.
We will not now inquire into the propriety of the proceedings by which the right may be tested. The statute in question does not apply to suits at law or in equity for the possession of land in which the land is not ordered sold and in which no judgment for the payment of money is rendered other than for the costs. Scott v. Shepherd, 215 Ala. 671, 112 So. 137; Cobb v. Reed Phosphate Co., 220 Ala. 55, 124 So. 94; Nichols v. Snead, 224 Ala. 324, 140 So. 375.
The writ of mandamus will not issue as prayed for.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.